DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 6, 8, 9, 10, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2017/0222178, “Kang”) in view of Kim et al (US 2016/0259210, “Kim ‘210”) in view of Hinson (US 2014/0362512, “Hinson”) in view of Hsu et al. (US 2011/0169816, “Hsu”). 
Regarding claims 1 and 15, Kang teaches a display device ([0111] – [0114], thus having a plurality of light emitting elements, [0015]) having a flexible display panel and roller ([0015], Fig. 2) and first and second substrates (e.g., Fig. 2, [0079]) having display and non-display regions adjacent to one another (see, e.g., Fig. 5b, [0084]), and having an adhesive between and attaching the substrates (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]; thus considered to create a “cell gap” for the display, see Fig. 6a, and to “seal”). Further, the display winds around a roll so that the substrates do not separate upon rolling (see Fig. 6a). Kang additionally teaches a housing to accommodate the rollers (e.g., Fig. 1a, [0069]).		Kang fails to specifically teach that the window film or substrate component includes a color conversion layer corresponding to the light emitting elements of the display. In the same field of endeavor of flexible display devices (e.g., [0010], [0011]), Kim ‘210 teaches to include a color conversion member on the light-outgoing side of the display (i.e., over a window substrate or layer, see Fig. 2, [0007]) in order to reduce light loss and realize a display of high efficiency ([0007]). It therefore would have been obvious to have provided a color conversion member such as the one described by Kim ‘210 on the window substrate of the display of Kang in order to reduce light loss and realize a display of high efficiency ([0007]). Kim ‘210 additionally teaches that the display device may have a display area and a non-display area (i.e., a peripheral area where the display pixels are not located, see Fig. 1). 	Modified Kang fails to specifically teach the inclusion of a flexible circuit board disposed on or in the opposite side portion of the display device. In the same field of endeavor of flexible display devices ([0021], [0022]), Hinson teaches to include a stopper or end bar at the opposite end of a roller apparatus for use in a flexible rolled display device in order to stop the entire display from entering a housing as well as to provide, for example, weight at the end of the display and thereby keep the display open ([0026], Fig. 1A). Hinson additionally teaches that it is known and useful to provide controller functions on the end bar ([0027], including various interactive features; such features would not be “wound” by the roller mechanism). Hinson additionally teaches reinforcement members on either side of the display film within the end bar housing (see Fig. 3A, end bar 120 having reinforcement members attached to the display film). It therefore would have been obvious to have included such an end bar in the apparatus of Kang in order to stop the entire display from entering a housing, to provide weight at the end of the display and thereby keep the display open, and to provide control or interactive functionality to the distal end of the display ([0026] – [0029], Fig. 1A). 	Modified Kang fails to teach that a controller in the end bar of the display includes a flexible circuit board, however, in the same field of endeavor of display devices (e.g., [0005]), Hsu teaches generally that display device controllers may contain multiple flexible circuit boards in order to effect the controller operations (e.g., [0005], [0006]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included a flexible circuit board in the distal housing or opposite end housing of the device of modified Kang in order to provide the interactive functionality required by the controls on the housing portion (see, e.g., [0005], [0006] and Hinson, [0026] – [0029]). 
Regarding claims 6 and 8, modified Kang (Hinson) additionally teaches that the opposite side portion includes a frame or housing (e.g., Fig. 3A, end bar 120, [0026] – [0028]) which would accommodate the flexible circuit therein and wherein the housing accommodates the reinforcement film or layer and would be near the flexible circuit portion of the controlling device (see Hinson, Fig. 3A, end bar 120 having reinforcement members attached to the display film).
Regarding claim 9, Kang additionally teaches that the roller unit may be attached to the display unit via an adhesive ([0089]).
Regarding claim 10, Kang additionally teaches that additional layers may be included between the roller and the display substrate layers (e.g., [0095], [0096], extending portion 355, see Fig. 4, [0089]) and Kang teaches generally that the layers may be attached via adhesives ([0089]) and therefore the application of adhesives to the roller and the attachment layer would have been obvious to the person of ordinary skill in the art at the time of filing ([0089]).
Regarding claims 13 and 14, modified Kang additionally teaches that the pixel areas emit light ([0070]; such light would be a uniform color absent configuration to change the colors or the inclusion of color filter or conversion layers) and teaches the inclusion of a color conversion layer that includes quantum dots that convert incoming light from a wavelength of light to a different wavelength of light, notably to red, green, and blue light (see Kim ‘210, [0014], [0026]). 
Claims 2, 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘210, in view of Hinson in view of Hsu, as applied to claim 1, above, and further in view of Han et al. (US 2017/0031388, “Han”).
Regarding claim 2, while Kang teaches that the lower substrate may be glass ([0126]), Kang fails to specifically teach that the upper substrate should be glass. However, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate may be suitable for a rollable display device ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have made both top and bottom substrates out of glass as they are useful materials that are easily deformed and rollable and subsequently unrollable in a roller ([0054]). 
Regarding claims 4 and 5, modified Kang fails to specifically teach the thickness of the glass substrate layers, however, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate suitable for rolling should have a thickness of on the range of 0.01 mm to 0.2 mm is a suitable thickness for a glass material that allows for deformation such as rolling and unrolling ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses of the glass substrates of modified Kang to within 0.01 mm to 0.2 mm in order to provide a glass that is rollable and unrollable (Han, [0054]). 
Regarding claim 17, modified Kang fails to specifically teach the thickness of the glass substrate layers, however, in the same field of endeavor of rollable display devices ([0007]), Han teaches that a glass substrate suitable for rolling should have a thickness of on the range of 0.01 mm to 0.2 mm is a suitable thickness for a glass material that allows for deformation such as rolling and unrolling ([0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses of the glass substrates of modified Kang to within 0.01 mm to 0.2 mm in order to provide a glass that is rollable and unrollable (Han, [0054]).

Claims 3, 6-8, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim ‘210, in view of Hinson in view of Hsu, as applied to claim 1, above, and further in view of Kim et al. (US 2018/0110137, “Kim”) 
Regarding claims 3 and 16, Kang additionally teaches adhesive between and attaching the substrates is thicker in the non-display region (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]) and that the adhesive may be a thermosetting adhesive ([0115]) but fails to teach a specific composition or compound for the adhesive. With regard to claim 16, see Fig. 2, where the adhesive attaches to only layers 112 and 118 in the non-display area, thus satisfying that limitation of the claim (Fig. 2). However, in the same field of endeavor of rollable displays ([0002], [0003]), Kim teaches that the adhesive components may be made of a transparent epoxy (Kim, [0067]) and it therefore would have been obvious to have used such an adhesive in order to provide transparency to the adhesive layer (Kim [0067]). Additionally, the simple substitution of a known compound for another that would provide predictable results (in this case the functional application of an optically clear adhesive in order to attach elements in a display) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). 
Regarding claim 11, Kang fails to teach the claimed roller configuration wherein the circuit board is attached to a roller that is inside the display roller. However Kim teaches that it is known to provide a rollable display with multiple roller devices for different components (see, e.g., Fig. 8A, [0103] – [0106]). It therefore would have been obvious to the person of ordinary skill in the art to apply the portion of the circuit board in the roller of Kang to an additional roller so as to accommodate different materials that have different properties (e.g., by having different radiuses of curvature or allowing for different rolling speeds of the materials, see [0103] – [0106]).  
Regarding claim 12, Kang additionally teaches that the first substrate has a region where circuitry may be mounted (e.g., see Fig. 6a, wherein the circuitry layer is attached to substrate via a pad, [0113], [0117]) and teaches that this area may have a greater thickness than adjacent areas (see, [0117]).

Claims 18-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim ‘210, in view of Hinson in view of Hsu, and further in view of Shin et al. (US 2017/0196102, “Shin”).
Regarding claims 18 and 20, Kang teaches a display device ([0111] – [0114], thus having a plurality of light emitting elements, [0015]) having a flexible display panel and roller ([0015], Fig. 2) and first and second substrates (e.g., Fig. 2, [0079]) having display and non-display regions adjacent to one another (see, e.g., Fig. 5b, [0084]), and having an adhesive between and attaching the substrates (see Figs. 2, 6a, and 6b, layer 118 or 618, having a thicker portion in the non-display area, [0081], [0115]; thus considered to create a “cell gap” for the display, see Fig. 6a, and to “seal”). Further, the display winds around a roll so that the substrates do not separate upon rolling (see Fig. 6a). Kang additionally teaches a housing to accommodate the rollers (e.g., Fig. 1a, [0069]).		Kang fails to specifically teach that the window film or substrate component includes a color conversion layer corresponding to the light emitting elements of the display. In the same field of endeavor of flexible display devices (e.g., [0010], [0011]), Kim ‘210 teaches to include a color conversion member on the light-outgoing side of the display (i.e., over a window substrate or layer, see Fig. 2, [0007]) in order to reduce light loss and realize a display of high efficiency ([0007]). It therefore would have been obvious to have provided a color conversion member such as the one described by Kim ‘210 on the window substrate of the display of Kang in order to reduce light loss and realize a display of high efficiency ([0007]). Kim ‘210 additionally teaches that the display device may have a display area and a non-display area (i.e., a peripheral area where the display pixels are not located, see Fig. 1). 	Kang fails to specifically teach the inclusion of a flexible circuit board disposed on or in the opposite side portion of the display device. In the same field of endeavor of flexible display devices ([0021], [0022]), Hinson teaches to include a stopper or end bar at the opposite end of a roller apparatus for use in a flexible rolled display device in order to stop the entire display from entering a housing as well as to provide, for example, weight at the end of the display and thereby keep the display open ([0026], Fig. 1A). Hinson additionally teaches that it is known and useful to provide controller functions on the end bar ([0027], including various interactive features; such features would not be “wound” by the roller mechanism). Hinson additionally teaches reinforcement members on either side of the display film within the end bar housing (see Fig. 3A, end bar 120 having reinforcement members attached to the display film). It therefore would have been obvious to have included such an end bar in the apparatus of Kang in order to stop the entire display from entering a housing, to provide weight at the end of the display and thereby keep the display open, and to provide control or interactive functionality to the distal end of the display ([0026] – [0029], Fig. 1A). 	Kang fails to teach that a controller in the end bar of the display includes a flexible circuit board, however, in the same field of endeavor of display devices (e.g., [0005]), Hsu teaches generally that display device controllers may contain multiple flexible circuit boards in order to effect the controller operations (e.g., [0005], [0006]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included a flexible circuit board in the distal housing or opposite end housing of the device of modified Kang in order to provide the interactive functionality required by the controls on the housing portion (see, e.g., [0005], [0006] and Hinson, [0026] – [0029]).	Kang fails to teach that the housing member includes a window portion through which an image is displayed. In the same field of endeavor of rollable display devices ([0024], [0025], [0003]), Shin teaches a housing for a rollable display device that also includes a window feature ([0029]) wherein the display may be seen through the window ([0049] – [0051]). It would have been obvious to the ordinarily skilled artisan to have included a window feature in the housing of Kang and to have displayed relevant information to the end-user through that window via the display device in order to provide the device with useful enhanced functionality and so that the user may view the screen under any circumstances (Shin, [0047] – [0051]).
Regarding claims 19 and 22, modified Kang fails to specifically teach that the rollable display may display a first image in a standby state. However, Shin teaches that a display may be in a first state when in a rolled state and a second display state when in an unrolled state ([0024]) so as to convey different information to a user in each state ([0051], [0052], [0067], [0109], [0110]). It therefore would have been obvious to have provided the display with a display configuration visible through the window in order to provide information to the user even when in a rolled state  ([0051], [0052], [0067], [0109], [0110]; and thus is considered to be configured to display an image in a standby state).
Regarding claim 21, while modified Kang fails to specifically teach the inclusion of a second window in the housing apparatus, it would have been obvious to the ordinarily skilled artisan to have included such a window in the housing in order to provide more information to the end-user (Shin, [0047] – [0051]). Shin teaches a housing for a rollable display device that also includes a window feature ([0029]) wherein the display may be seen through the window ([0049] – [0051]). It would have been obvious to the ordinarily skilled artisan to have included a second window feature in the housing of Kim and to have displayed relevant information to the end-user through that window via the display device in order to provide the device with useful enhanced functionality and so that the user may view the screen under any circumstances (Shin, [0047] – [0051]).
Regarding claim 23, modified Kang (Hinson) additionally teaches that the opposite side portion includes a frame or housing (e.g., Fig. 3A, end bar 120, [0026] – [0028], thus reading on the claimed fastening frame) which would accommodate the flexible circuit therein and wherein the housing accommodates the reinforcement film or layer and would be near the flexible circuit portion of the controlling device (see Hinson, Fig. 3A, end bar 120 having reinforcement members attached to the display film). The opposite end frame or housing would also contact the main body or housing when in a rolled-up position, which may be considered to be in a “standby state.”
Regarding claim 24,  modified Kim teaches that the device may be configured to display information in a rolled-up state (Shin, [0047] – [0051]), and therefore could be configured to display any of the (i.e., since the apparatus is a display device, it would be configurable to display any desirable information, including date, time, day of week, etc.).

Response to Arguments
Applicant’s arguments filed 3/29/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-6 and 8-24 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782